Citation Nr: 0336086	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right thumb 
disability, with graft site scar.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for the residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1966 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  

(The issues of entitlement to service connection for PTSD and 
entitlement to service connection for the residuals of a head 
injury will be discussed in the REMAND portion of this 
decision.)  


FINDINGS OF FACT

1.  The appellant does not have a low back disability.  

2.  The appellant does not have a right thumb disability, 
with graft site scar.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  Service connection for a right thumb disability, with 
graft site scar, is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the instant case, the appellant contends that he currently 
suffers from a low back disability and a right thumb 
disability, with graft site scar, and that his low back and 
right thumb disabilities are related to his period of active 
military service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently suffers from low back and right thumb disabilities, 
and that those disabilities are related to service, is not 
competent evidence.

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing a current medical 
diagnosis of either a low back disability, or a right thumb 
disability.  In this regard, the Board notes that outpatient 
treatment records from the VA Medical Center (VAMC) in 
Muskogee, from September 1999 to April 2001, are negative for 
any findings of either a low back disability or a right thumb 
disability.  In regard to the appellant's claim for service 
connection for a low back disability, the Board notes that 
according to the Muskogee VAMC outpatient treatment records, 
in January 2001, the appellant underwent a primary care 
evaluation.  At that time, he stated that he had chronic low 
back pain, without radiation.  The appellant also indicated 
that he had been told in the past that he had "loss of bony 
support low back."  It was noted that the appellant moved 
freely.  No diagnosis was provided.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has had occasion to address what constitutes a 
disability.  A symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, in 
light of the above, while the Board recognizes the 
appellant's complaints of pain in his low back, no diagnosis 
of underlying disability has been provided.  

In regard to the appellant's claim for service connection for 
a right thumb disability, with graft site scar, the Board 
observes that according to the Muskogee VAMC outpatient 
treatment records, in April 2001, the appellant underwent a 
primary care evaluation.  At that time, it was noted that the 
appellant had a "history of [a] shrapnel injury [of the] 
right index with localized pain, loss of motion, and marked 
swelling deformity mid proximal area."  Thus, in light of 
the above, while the Muskogee VAMC outpatient treatment 
records include a reference to a shrapnel injury of the 
appellant's right index finger, the records are negative for 
any complaints or findings of a right thumb disability, with 
graft site scar.  

In this case, it appears that the appellant's service medical 
records are unavailable.  The Board notes that the RO has 
requested on numerous occasions that the National Personnel 
Records Center (NPRC) furnish the appellant's service medical 
records.  However, it appears that the only service medical 
record the NPRC has been able to provide has been the 
appellant's enlistment examination, dated in July 1966.  In 
December 2000, the NPRC informed the RO that they had 
"mailed all available in file."  In addition, in a 
September 2001 letter from the Naval Reserve Personnel Center 
(NRPC) to the RO, it was noted that the requested 
medical/dental records were not on file at that command.  
Thus, the Board recognizes that the appellant's service 
medical records are unavailable.  Nevertheless, in light of 
the above, without any clinical evidence confirming the 
presence of a current diagnosed low back disability or right 
thumb disability, service connection must be denied.  
Rabideau, 2 Vet. App. at 141, 143.  

The Board notes that regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), are 
applicable to the appellant's claims.  VAOPGCPREC 7-2003.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under the new regulations have been fulfilled.

The record reflects that the appellant was provided in July 
2002 with notice of the July 2002 rating decision that denied 
service connection for a low back disability, and denied 
service connection for a right thumb disability, with graft 
site scar.  In response to his notice of disagreement with 
the rating decision, the appellant was provided with a 
statement of the case (SOC) in October 2002 that notified him 
of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The appellant thereafter perfected his appeal 
of the issues in December 2002.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in a 
March 2001 letter from the RO to the appellant.  The Board 
further observes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Moreover, the 
Board also finds that the discussions in the rating decision, 
the statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c) (2003).  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  Although the veteran was not examined for the purpose 
of addressing his claims of service connection, none was 
required.  The Board notes that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
as previously stated, there is no competent evidence of 
record suggesting that the veteran has a low back disability 
or a right thumb disability.  

The Board also recognizes that in the appellant's substantive 
appeal (VA Form 9), dated in December 2002, the appellant 
stated that he believed that VA failed to obtain all of his 
records.  The appellant further indicated that without 
properly obtaining all of his records and speaking to his 
doctors, there was no basis to make any decision.  In this 
regard, the Board notes that although the appellant made 
reference to the RO not having obtained all of his records, 
he did not specifically refer to any records that he wanted 
the RO to obtain.  While VA has a duty to assist the 
appellant in the development of his claim, that duty is not 
"a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Rather, the appellant also has an obligation to assist in the 
adjudication of his claim.  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Id. at 195.  In the March 2001 VCAA 
letter, sent to the appellant by the RO, the RO specifically 
requested that the appellant notify the RO of any additional 
medical evidence that he would like to have considered.  
Thus, in regard to the appellant's December 2002 substantive 
appeal, although he referred to additional evidence, he did 
not specify which records he wanted the RO to obtain.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in §  3.159(b)(1) to respond to a § 5103 notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this regard, the Board recognizes 
that the March 2001 letter requested a response within 60 
days.  Nevertheless, this letter also informed the appellant 
that he had one year in which to submit evidence relative to 
this claim.  38 U.S.C.A. § 5103(b).  The Board notes that 
more than one year has passed since the letter was sent, and 
as such, the appellant is not prejudiced by the Board's 
adjudication.  Moreover, in the instant case, as noted above, 
the appellant has been advised of the evidence needed to 
substantiate his claims.  Therefore, in light of the above, 
the Board finds that VA's obligations under the VCAA have 
been met.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a right thumb 
disability, with graft site scar, is denied.  




REMAND

In regard to the appellant's claim for service connection for 
PTSD, the Board notes that establishing service connection 
for PTSD requires that there be medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2003); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2003).  The Board observes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 4.125 (2003).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

In this case, a review of the claims file reveals that it 
does not appear that the appellant has been sent any VCAA-
type notice that relates directly to his claims for service 
connection for PTSD and residuals of a head injury.  In 
regard to the appellant's PTSD claim, the Board notes that 
the appellant has not been specifically informed of the type 
of information or evidence necessary to substantiate his 
claim (including the dates, times, locations of the claimed 
stressors, and the parties involved) as well as which 
evidence VA would seek to provide and which evidence the 
appellant was to provide.  See Quartuccio, 16 Vet. App. at  
186-87.  Thus, the Board will remand the appellant's claims 
to ensure full and complete compliance with the enhanced 
duty-to-notify and duty-to-assist provisions of the VCAA.  It 
should also be pointed out that, in a decision promulgated on 
September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003)--the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
notice under 38 U.S.C.A. § 5103(a) is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice 
under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).  He should also be 
told what further evidence the RO will 
obtain, if any, with respect to his PTSD 
and head injury claims.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, any additional 
evidentiary development deemed 
appropriate should be undertaken.  The RO 
should undertake any other action 
required in light of any submission(s) 
made by the appellant so as to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should review and readjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should issue the 
appellant and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



